DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 7-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not disclose “wherein the wiring pattern comprises: an isolated portion having a predetermined area to limit a flow range of the solder bump in a molten state, wherein the solder bump is disposed on the isolated portion: and an inducting portion extending horizontally from one side of the isolated portion to allow the solder bump in the molten state to flow a predetermined distance to form the protruding projection, wherein the solder bump in the molten state flows from the isolated portion to the inducting portion to form the protruding projection on the solder bump” in combination with the remaining claimed features.
Regarding claim 19, the prior art does not disclose “wherein the solder bump comprises a protruding projection on the solder bump protruding outward from the solder bump and wherein the protruding projection has a shape of a meniscus, wherein the lower wiring pattern comprises: an isolated portion having a predetermined area to limit a flow range of the solder bump in a molten state, wherein the solder bump is disposed on the isolated portion; and an inducting portion extending horizontally from one side of the isolated portion to allow the solder bump in the molten state to flow a predetermined distance to form the protruding projection, wherein the solder bump in the molten state flows from the isolated portion to the inducting portion to form the protruding projection on the solder bump” in combination with the remaining claimed features.
Regarding claim 22, the prior art does not disclose “the at least one portion of the wiring pattern is in contact with the at least one exposed portion of the at least one chip pad to be electrically connected to the at least one chip pad, and an oxide layer generated by a chemical reaction with the material of the wiring pattern or an organic solderability preservative comprising an organic compound selectively combined with the material of the wiring pattern is formed on at least a portion of the outer surface of the wiring pattern except for a portion on which the solder bump is disposed” in combination with the remaining claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion                                                                                                                                                                                                     Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897. The examiner can normally be reached Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A HARRISTON/Primary Examiner, Art Unit 2899